Citation Nr: 0622170	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  02-08 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Service connection for degenerative disc and joint disease 
of the lumbar spine as secondary to service-connected left 
hip and bilateral knee disabilities.

2. Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1978 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 20001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

In a June 2000 rating decision, the RO denied the claim of 
secondary service connection for degenerative disc and joint 
disease of the lumbar spine as not well-grounded.  By a 
rating action dated in December 2001, which is currently on 
appeal, the claim of service connection for degenerative disc 
disease of the lumbar spine secondary to service-connected 
left hip and bilateral knee disability was readjudicated 
according to the Veterans Claims Assistance Act of 2000 
(VCAA).  The December 2001 rating action also denied service 
connection for bipolar disorder.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that there is a nexus between the veteran's low back 
disability, degenerative disc and joint disease of the lumbar 
spine, and the service-connected left hip and bilateral knee 
disabilities.

2. Bipolar disorder did not have its onset in service or 
within one year of service discharge; and, there is no 
competent evidence of a nexus between the current disorder 
and service.




CONCLUSIONS OF LAW

1. Degenerative disc and joint disease of the lumbar spine is 
not the result of service-connected left hip and bilateral 
knee disabilities.  38 U.S.C.A. §§ 1131, 5017(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

2. Bipolar disorder was not incurred in or aggravated by 
service and it may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided both pre-adjudication VCAA notice by letter, 
dated in June 2001.  The notice included the type of evidence 
needed to substantiate the claim of service connection, that 
is, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claims for service connection, 
that is, the date of receipt of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, since the claims are denied, the rating of any 
disability is moot.  Any defect with respect to the notice of 
degree of disability assignable under Dingess at 19 Vet. App. 
473 has not prejudiced the veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The service medical and personnel 
records are associated with the claims file.  VA records and 
non-VA records have been obtained as well as records of the 
Social Security 


Administration (SSA).  The veteran was afforded VA 
examinations in August 2001, May 2002, and June 2005.  As the 
veteran has not identified any additional evidence further 
assistance to the veteran is not required to comply with the 
duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1137; 38 
C.F.R. §§ 3.307, 3.309(a).  

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.310;  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Lumbar Spine 

The veteran does not contend that his low back disability, 
diagnosed as degenerative disc and joint (osteoarthritis) 
disease of the lumbar spine is a direct result of service, 
and he has made no indication that the condition arose during 
his period of service or within one year of service, or is 
otherwise etiologically related to service on a direct basis.  
Rather, he asserts that his service-connected left hip and 
bilateral knee disabilities have caused his low back 
disability. 

There is ample evidence from the Anchorage VAMC demonstrating 
that the veteran suffers from a disability of the low back, 
which has been diagnosed as degenerative disc and joint 
(osteoarthritis) disease of the lumbar spine. 

The evidence favoring the veteran's claim of secondary 
service connection consists of an August 2001 VA examination 
report in which the VA examiner, a physician's assistant, 
stated that chronic knee pain, especially unilateral, could 
aggravate low back pain, and he expressed the opinion that 
the early degenerative changes of the lumbar spine were more 
likely than not secondary to the veteran's chronic knee pain 
with changes in gait, stance, and shifting of the body 
posture. 

The evidence weighing against the veteran's claim of 
secondary service connection includes VA records, dated in 
February 2001, a report of VA examination in May 2002, and a 
report of VA orthopedic examination in June 2005. 

In February 2001, VA records shows that the veteran was seen 
for complaints of painful feet.  It was noted that the 
veteran was receiving treatment for his low back, hip, and 
knees.  Multiple foot problems were identified including 
symptomatic pes cavus, bilateral heel spurs, and bilateral 
plantar fasciitis.  It was also noted that the veteran's foot 
architecture was a congenital condition and was responsible 
for his low back, hip, and knee problems.  It was explained 
that the pedal architecture caused faulty foot mechanics, 
placing stress on the Achilles tendons, plantar fasciae, and 
limited dorsiflexion of the ankle, resulting in faulty 
excursions of the patellar as 
it tracked on the femur.  It was concluded that there was a 
direct link between the faulty foot mechanics and the 
problems of the veteran's low back and lower extremities. 

On VA examination in May 2002, the orthopedic consultant 
reviewed the file for the express purpose of determining the 
etiology of the veteran's low back disability.  After a 
review of the file and a physical examination, the diagnosis 
was chronic low back pain with underlying degenerative disc 
disease without evidence of radiculopathy.  The orthopedic 
consultant reported that he was not aware of any literature 
or objective evidence that would connect degenerative disc 
disease in the lumbar area with bilateral osteoarthritis of 
the knees.  He expressed the opinion that it would be pure 
speculation to draw such a correlation between the two 
conditions.  The examiner stated that age, activities of 
daily living, and occupation could just as easily be 
implicated in the development of low back pain, which is 
fairly common, and that degenerative disc disease was almost 
universal as a person aged.  The examiner also expressed 
strong doubt that the veteran's low back disability had been 
aggravated by his bilateral knee disability.

The etiology of the veteran's degenerative disc disease of 
the lumbar spine was also addressed in the June 2005 report 
of VA examination.  After a physical examination and review 
of the veteran's claims file, the examiner, a physician's 
assistant, expressed the opinion that the degenerative 
changes of the lumbar spine were not the result of the 
bilateral knee disability.  

The probative value of medical opinion is based on the 
medical expert's personal examination, the examiner's 
knowledge and skill, and the medical conclusion reached.  The 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may 
be placed on one physician's opinion over another depending 
on factors such as reasoning employed by the physician and 
whether or not and the extent to which the record was 
reviewed and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  The probative value of a medical opinion 
is generally based on the scope of the examination or review, 
as well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993). 

Here, the Board finds that the evidence in the VA record in 
February 2001 and the reports of VA examinations in May 2002 
and in June 2005 more probative than the report of VA 
examination in August 2001. 

The report of VA examination report in May 2002 was conducted 
by an orthopedist with specialized knowledge and training in 
the area of orthopedic disabilities.  The examiner also 
provided a detailed rationale for his conclusion.  As for the 
February 2001 VA record, the report was made by a podiatrist, 
who provided a similar level of expertise and a detailed 
analysis.  On the other hand, the opinion in the August 2001 
report did not provide the same level of rationale as to why 
the veteran's current low back problem was related to the 
service-connected hip and knee disabilities.  The examination 
was also conducted by a physician's assistant who lacks the 
same level of expertise as that of the aforementioned 
orthopedist and podiatrist.  

As for the veteran's statements and testimony, to the extent 
that he associates his back problems to his service-connected 
disabilities, where, as here, the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to support the claim, a lay 
person's assertions on a question involving a medical 
diagnosis or medical causation does not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For these reasons, the preponderance of the evidence is 
against the claim of secondary service connection, and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 

Bipolar Disorder

The service medical records contain no finding, complaint, or 
history of bipolar disorder.  

In March 2003, the veteran testified that he did not receive 
any type of psychiatric treatment during service, but a 
doctor on board the U.S.S. Chicago identified manic behavior, 
but he was discharged from service due to his knee disability 
before he saw anyone in mental health.  In that regard, the 
Board notes that a July 1979 Report of Medical Board is 
negative for any findings pertaining to any type of 
psychiatric disability.

The veteran has asserted that he had numerous disciplinary 
problems in service, stemming from his bipolar disorder.  A 
review of the veteran's service personnel file is negative 
for any disciplinary actions. 

After service, records from Valley Hospital, Alaska 
Psychiatric Institute (API), and the Anchorage VAMC document 
the veteran's treatment for psychiatric disability including 
schizoaffective disorder and bipolar disorder.  
Significantly, the first diagnosis of a psychiatric disorder 
was in January 1986.  At the time of his admission, the 
veteran reported that he had been doing well until the 
previous week, when he developed insomnia, and he denied any 
precipitating stress.  Since 1986, the veteran has had many 
hospital admissions.  In July 2000, the veteran was initial 
seen by VA and he has had ongoing treatment for bipolar 
disorder.  None of the records contain a medical opinion 
associating the veteran's bipolar disorder to his period of 
service.

As for the veteran's statements and testimony, to the extent 
that he associates bipolar disorder to service, where, as 
here, the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to support the claim, a lay person's assertions on a question 
involving a medical diagnosis or medical causation does not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

As there is no evidence showing bipolar disorder in service 
or within one-year of the veteran's service discharge, or 
medical evidence of a nexus between his current bipolar 
disorder and service, the preponderance of the evidence is 
against the claim.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for bipolar 
disorder because there is no evidence of the disorder during 
service or for several years following service, and no 
indication that the current disorder may be associated with 
service.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).




ORDER

Service connection for degenerative disc and joint disease of 
the lumbar spine as secondary to service-connected left hip 
and bilateral knee disabilities is denied.

Service connection for bipolar disorder is denied.




____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


